Citation Nr: 1014066	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, 
type II.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension prior 
to January 7, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in December 2003 
and March 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  By the 
December 2003 rating decision, the RO established service 
connection for diabetes mellitus, and assigned an initial 
rating of 20 percent effective October 22, 2002.  The 
subsequent March 2004 rating decision established service 
connection for hypertension, and assigned an initial rating 
of 10 percent effective October 22, 2002.  The Veteran 
appealed, contending he was entitled to higher ratings for 
both disabilities.  He did not disagree with the effective 
dates assigned for either of these disabilities.

The Board notes that an October 2009 decision review officer 
decision established service connection for diabetic 
nephropathy with proteinuria and hypertensive vascular 
disease; and assigned a rating of 60 percent from January 7, 
2009, for the diabetic nephropathy and hypertension.  As a 
consequence, the Veteran's separate rating for hypertension 
was ended as of January 7, 2009, and this claim was not 
addressed in the October 2009 Supplemental Statement of the 
Case.  Moreover, the Veteran's representative did not address 
the hypertension claim in statements submitted in December 
2009 and March 2010.  In short, by these actions both the RO 
and the Veteran treated this issue as having been resolved.  
Moreover, the Board observes that a 60 percent rating is the 
maximum evaluation available for hypertension pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  
Nevertheless, the record does not reflect the Veteran ever 
withdrew his appeal as to his claim of entitlement to an 
initial rating in excess of 10 percent for the hypertension 
prior to January 7, 2009.  Therefore, the Board will proceed 
with adjudication of this issue.

The Veteran provided testimony at a hearing before personnel 
at the RO in April 2006.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

The record also reflects the Veteran requested a Board 
hearing in conjunction with this appeal.  However, this 
hearing request was cancelled by the Veteran in December 
2008.  See 38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected diabetes mellitus, type 
II, requires insulin and/or oral medication, as well as 
restricted diet; but does not require regulation of 
activities.

3.  Prior to January 7, 2009, the Veteran's hypertension was 
not manifested by diastolic pressure of predominantly 110 or 
more or systolic pressure of predominantly 200 or more.  

4.  Neither the Veteran's diabetes mellitus, type II, and/or 
hypertension have been shown to present such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected diabetes mellitus, type II, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 
4.119, Diagnostic Code 7913 (2009).

2.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension prior to January 7, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that this appeal is from the initial 
ratings assigned for diabetes mellitus and hypertension 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of her claims, to include at the April 
2006 RO hearing.  Nothing indicates the Veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded VA 
medical examinations regarding this case in March 2004, May 
2006, and January 2009 which included findings as to the 
symptomatology of the Veteran's hypertension and diabetes 
mellitus that are consistent with the treatment records and 
relevant rating criteria.  The Veteran has not identified any 
prejudice therein or indicated that his diabetes mellitus has 
increased in severity since the most recent examination.  
Accordingly, the Board finds that this examination is 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

General rating criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis - Diabetes mellitus

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 
percent rating is warranted when diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or: oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted where there is a 
requirement for insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted where there is 
a requirement for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is 
a requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Initially, the Board observes that the Veteran's service-
connected diabetes mellitus, type II, is manifested by 
insulin and/or oral mediation, as well as restricted diet.  
For example, a February 2003 private medical statement 
reflects his diabetes was treated with insulin twice a day 
and hypoglycemic agent.  The May 2006 VA diabetes mellitus 
examination noted that the Veteran's treatment included 
insulin.  At that time, it was noted that he did not follow a 
diet, he just did not take much sugar.  The January 2009 VA 
diabetes mellitus examination noted that his current 
treatment included insulin twice a day, as well as the 
medications Piogli Tazone and Metformin.  The examination 
also found that he was instructed to follow a restricted or 
special diet.  Consequently, the Board finds that the 
symptomatology of the Veteran's service-connected diabetes 
mellitus is adequately reflected by the current 20 percent 
rating.

The Board further finds that nothing in the record indicates 
that the diabetes mellitus has resulted in the type of 
regulation of activities required for assignment of the next 
higher rating of 40 percent under Diagnostic Code 7913.  
Although the Veteran has contended he does have regulation of 
activities, the term "regulation of activities," as defined 
by Diagnostic Code 7913, requires that a claimant have a 
medical need to avoid not only strenuous occupational 
activity, but strenuous recreational activity as well.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).  The 
May 2006 VA examination found that he had no restriction of 
activities on account of diabetes.  The more recent January 
2009 VA examination found he was not restricted in his 
ability to perform strenuous activities.  In addition, the 
examiner found that the Veteran's diabetes mellitus had no 
significant effects on his occupation.

The Veteran has also indicated that he is entitled to a 
rating in excess of 20 percent because he does experience 
episodes of ketoacidosis or hypoglycemic reactions.  However, 
as noted above, such episodes only warrant a higher rating 
when they result in hospitalization and/or at monthly or more 
regular visits to diabetic care provider.  The Veteran 
himself has acknowledged that these episodes are controlled 
with his medication.  Further, the May 2006 VA examination 
found that he had no history of ketoacidosis or hypoglycemia, 
and had had no hospitalizations for ketoacidosis or 
hypoglycemia.  It was also noted that he visited his diabetic 
care provider in an irregular fashion.  The January 2009 VA 
examination found there had been episodes of hypoglycemia 
reactions or ketoacidosis, but none of the diabetic 
complications required hospitalization.  Regarding the 
frequency of visits to a diabetic care provider due to these 
episodes, it was sated that there had been none.  The 
examiner also found that the course since onset was stable, 
with no side effects of treatment.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under Diagnostic Code 7913 at any 
time during the pendency of this case.

The Board also observes that the record does not indicate the 
Veteran has complications or other conditions due to his 
service-connected diabetes mellitus which required separate 
evaluation that is not already in effect.  For example, he 
has separate evaluations for diabetic nephropathy with 
proteinuria and hypertensive vascular disease; diabetic 
peripheral neuropathy of the right upper extremity; diabetic 
peripheral neuropathy of the left upper extremity; diabetic 
peripheral neuropathy of the right lower extremity; diabetic 
peripheral neuropathy of the left lower extremity; erectile 
dysfunction; and diabetic retinopathy.  His hypertension was 
also associated with his diabetes mellitus.  The Veteran has 
not perfected and/or initiated any appeal(s) as to the 
separate ratings assigned to these disabilities.

Analysis -- Hypertension

Under Diagnostic Code 7101, a rating of 10 percent is 
warranted for hypertensive vascular disease where the 
diastolic pressure is predominantly 100 or more; or systolic 
pressure is predominantly 160 or more; or when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Prior to January 7, 2009, the Veteran's hypertension was not 
manifested by diastolic pressure of predominantly 110 or more 
or systolic pressure of predominantly 200 or more.  For 
example, the March 2004 VA hypertension examination shows 
blood pressure readings of 140/90 (systolic/diastolic), 
150/100, and 140/90; the May 2006 VA hypertension examination 
shows blood pressure readings of 164/82, 152/97, and 146/80; 
and a January 2009 VA examination showed three blood pressure 
readings were all 150/70.  Moreover, there was no indication 
in the treatment records that the Veteran had blood pressure 
reading(s) to the extent necessary for a rating in excess of 
10 percent under Diagnostic Code 7101.  For example, the 
treatment records reflect he had a blood pressure reading of 
153/83 in October 2004; 146/77 in December 2004; 157/89 in 
February 2005; 121/71 in July 2005; 111/65 in October 2005; 
139/82 in January 2006; 160/88 in April 2006; 152/79 in May 
2006; 134/73 in September 2006; 128/75 in October 2006; 
121/72 in February 2007; 139/79 in July 2007; 123/77 in 
August 2007; 132/66 in November 2007; and 167/74 in February 
2009.  Further, the February 2009 reading reflects that even 
if the Board were to evaluate the Veteran's hypertension for 
the period after January 7, 2009, he would still not be 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 7101.

Other considerations

In making the above determinations, the Board notes that it 
considered whether staged ratings under Fenderson, supra, 
were appropriate for the Veteran's service-connected diabetes 
mellitus and/or hypertension.  However, as detailed above, 
the Board finds that his symptomatology for these 
disabilities were stable throughout the pendency of this 
case, and do not reflect that there were any distinctive 
period(s) where either disability warranted a higher rating.  

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board concurs with the RO's determination that 
extraschedular consideration is not warranted for either the 
Veteran's service-connected diabetes mellitus and/or 
hypertension.  Nothing in the record reflects he has been 
hospitalized for either disability during the pendency of 
this case.  Further, the January 2009 VA examiner found that 
neither disability had significant effects on his usual 
occupation.  As such, it appears that any occupational 
impairment attributable to these disabilities is adequately 
reflected by his current schedular evaluations.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Moreover, the symptomatology 
exhibited by these disabilities is reflected by the criteria 
associated with the current schedular evaluations; i.e., 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  Consequently, the 
Board finds that referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, even though the Veteran has 
contended he is entitled to a TDIU, he has indicated that it 
is due to all of his service-connected disabilities, not just 
the diabetes mellitus and hypertension.  Moreover, 
entitlement to a TDIU was denied by rating decisions dated in 
February 2007 and June 2009, and the Veteran did not appeal.  
The Board also reiterates that the January 2009 VA examiner 
found that neither disability had significant effects on the 
Veteran's usual occupation.  Therefore, the Board finds that 
the record does not reflect the Veteran is entitled to a TDIU 
based on these disabilities.




ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension prior to January 7, 2009, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


